Exhibit 10.1

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of July 20, 2020, by and between
HISTOGEN INC., a Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL
FUND, LLC, an Illinois limited liability company (the “Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Ten Million Dollars ($10,000,000) of the Company’s common stock, $0.0001
par value per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder (including, without limitation, the Initial Purchase Shares
(as defined in Section 2(a) hereof), if any) are referred to herein as the
“Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

  1.

CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(c) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(c) hereof.

(b) “Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) hereof, any minimum per share
price threshold set forth by the Company in the applicable Accelerated Purchase
Notice.

(c) “Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable at the Accelerated Purchase
Price on the Accelerated Purchase Date for such Accelerated Purchase in
accordance with this Agreement, and specifying any Accelerated Purchase Minimum
Price Threshold determined by the Company.

(d) “Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, ninety-five percent (95%) of the lower of
(i) the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
the Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or such other time
publicly announced by the Principal Market as the official close of trading on
the Principal Market on such applicable Accelerated Purchase Date, (B) such
time, from and after the Accelerated Purchase Commencement Time for such
Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable Accelerated
Purchase Share Volume Maximum, and (C) such time, from and after the Accelerated
Purchase Commencement Time for such Accelerated Purchase, that the Sale Price
has fallen below the applicable Accelerated Purchase Minimum Price Threshold
(such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase
Termination Time”), and (ii) the Closing Sale Price of the Common Stock on such



--------------------------------------------------------------------------------

applicable Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

(e) “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in Section 2(c) hereof
(subject to the Purchase Share limitations contained in Section 2(b) hereof) and
(ii) an amount equal to (A) the Accelerated Purchase Share Percentage multiplied
by (B) the total number (or volume) of shares of Common Stock traded on the
Principal Market during the period on the applicable Accelerated Purchase Date
beginning at the Accelerated Purchase Commencement Time for such Accelerated
Purchase and ending at the Accelerated Purchase Termination Time for such
Accelerated Purchase.

(f) “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).

(g) “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount
properly directed by the Company to be purchased by the Investor in the
applicable Accelerated Purchase Notice for such Accelerated Purchase, divided by
(ii) the Accelerated Purchase Share Percentage (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

(h) “Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the Business Day
(i) that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(c) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.

(i) “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, any minimum per share price threshold set forth by the Company in the
applicable Additional Accelerated Purchase Notice.

(j) “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement, and specifying any Additional
Accelerated Purchase Minimum Price Threshold determined by the Company.

(k) “Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, ninety-five percent
(95%) of the lower of (i) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(d) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business

 

-2-



--------------------------------------------------------------------------------

Day as the applicable Additional Accelerated Purchase Date with respect to which
the applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement (such
latest of (i)(A), (i)(B) and (i)(C) above, the “Additional Accelerated Purchase
Commencement Time”), and ending at the earliest of (X) 4:00 p.m., Eastern time,
on such Additional Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official close of trading on the
Principal Market on such Additional Accelerated Purchase Date, (Y) such time,
from and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (such
earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

(l) “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(d) hereof (subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

(m) “Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, thirty
percent (30%).

(n) “Additional Accelerated Purchase Share Volume Maximum” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

(o) Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(b) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Fifty Thousand Dollars
($150,000).

(p) “Available Amount” means, initially, Ten Million Dollars ($10,000,000) in
the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock pursuant to Section 2 hereof
(including the Initial Purchase).

 

-3-



--------------------------------------------------------------------------------

(q) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(r) “Base Prospectus” means the Company’s final base prospectus, dated
November 9, 2017, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

(s) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(t) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

(u) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

(v) “COVID-19” means the novel coronavirus 2019 referred to as COVID-19.

(w) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(x) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(y) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

(z) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(aa) “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(b) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to

 

-4-



--------------------------------------------------------------------------------

Section 2(b) hereof for or in respect of such reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction.

(bb) “Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the SEC pursuant to Rule 424(b)(5)
under the Securities Act and in accordance with Section 5(a) hereof, together
with all documents and information incorporated therein by reference.

(cc) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general (B) any change that generally affects
the industry in which the Company and its Subsidiaries operate (C) any change
arising in connection with earthquakes, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such hostilities, acts of war, sabotage or terrorism or military actions
existing as of the date hereof, (D) any action taken by the Investor, its
affiliates or its or their successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules, (F) any change resulting from compliance
with terms of this Agreement or the consummation of the transactions
contemplated by this Agreement, or (G) acts of God, any hurricane, flood,
tornado, earthquake or other natural disaster or any other force majeure event
(including, for the avoidance of doubt, COVID-19), unless, in the case of each
of the foregoing clauses (A), (B), (E) and (G) such changes have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
as compared to other Persons or businesses that operate in the industry in which
the Company operates or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination.

(dd) “Maturity Date” means the first day of the month immediately following the
twenty-four (24) month anniversary of the Commencement Date.

(ee) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
twentieth (20th) Business Day immediately prior to the filing of any
post-effective amendment to the Registration Statement (as defined herein) or
New Registration Statement (as such term is defined in the Registration Rights
Agreement), and ending at 9:30 a.m., Eastern time, on the Business Day
immediately following, the effective date of any post-effective amendment to the
Registration Statement (as defined herein) or New Registration Statement (as
such term is defined in the Registration Rights Agreement).

(ff) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(gg) “Principal Market” means The Nasdaq Capital Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on The Nasdaq Global Select
Market, The Nasdaq Global Market, the New York Stock Exchange, the NYSE
American, the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated
by the OTC Markets Group, Inc. (or any nationally recognized successor to any of
the foregoing), then the “Principal Market” shall mean such other market or
exchange on which the Company’s Common Stock is then listed or traded

(hh) “Prospectus” means the Base Prospectus, as supplemented from time to time
by any Prospectus Supplement (including the Initial Prospectus Supplement),
including the documents and information incorporated by reference therein.

 

-5-



--------------------------------------------------------------------------------

(ii) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

(jj) “Purchase Amount” means, with respect to the Initial Purchase, any Regular
Purchase, any Accelerated Purchase, or any Additional Accelerated Purchase made
hereunder, as applicable, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.

(kk) “Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.

(ll) “Purchase Notice” means a Regular Purchase Notice, an Accelerated Purchase
Notice or an Additional Accelerated Purchase Notice with respect to any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase, respectively.

(mm) “Purchase Price” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the lower of: (i) the lowest Sale Price on the Purchase
Date for such Regular Purchase and (ii) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the ten
(10) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date for such Regular Purchase (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction that occurs on or after the date of this
Agreement).

(nn) “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

(oo) “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

(pp) “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(b)
hereof) at the applicable Purchase Price for such Regular Purchase in accordance
with this Agreement.

(qq) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(rr) “SEC” means the U.S. Securities and Exchange Commission.

(ss) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares (as defined below).

(tt) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(uu) “Shelf Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

(vv) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case

 

-6-



--------------------------------------------------------------------------------

that would be disclosable pursuant to Item 601(b)(21) of Regulation S-K
promulgated under the Securities Act.

(ww) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

(xx) “Transfer Agent” means American Stock Transfer & Trust Company, LLC, or
such other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

(yy) “VWAP” means in respect of an Accelerated Purchase Date and an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market.

 

  2.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a) Initial Purchase of Common Stock. Upon the satisfaction of the conditions
set forth in Sections 7 and 8 hereof (the “Commencement” and the date of
satisfaction of such conditions the “Commencement Date”), the Investor shall
purchase 328,516 Purchase Shares at a purchase price of $999,999.42 (such
purchase the “Initial Purchase” and such Purchase Shares, the “Initial Purchase
Shares”).

(b) Commencement of Regular Sales of Common Stock. Beginning on the Commencement
Date and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to Twenty Thousand (20,000) Purchase
Shares, subject to adjustment as set forth below in this Section 2(b) (such
maximum number of Purchase Shares, as may be adjusted from time to time, the
“Regular Purchase Share Limit”), at the Purchase Price on the Purchase Date
(each such purchase a “Regular Purchase”); provided, however, that the Regular
Purchase Share Limit shall be increased to: (i) Forty Thousand (40,000) Purchase
Shares, if the Closing Sale Price of the Common Stock on the applicable Purchase
Date is not below $5.00 and (ii) Sixty Thousand (60,000) Purchase Shares, if the
Closing Sale Price of the Common Stock on the applicable Purchase Date is not
below $6.00; provided that if, the Fully Adjusted Regular Purchase Share Limit
then in effect would preclude the Company from delivering to the Investor a
Regular Purchase Notice hereunder for a Purchase Amount equal to or greater than
the Alternate Adjusted Regular Purchase Share Limit, the Alternate Adjusted
Regular Purchase Share Limit shall apply in lieu of the Fully Adjusted Regular
Purchase Share Limit; provided, further, however, that the Investor’s committed
obligation under any single Regular Purchase, other than any Regular Purchase
with respect to which an Alternate Adjusted Regular Purchase Share Limit shall
apply, shall not exceed Two Million Dollars ($2,000,000) and provided, further,
however, that the parties may mutually agree to increase the Regular Purchase
Share Limit for any Regular Purchase up to 500,000 shares of Common Stock more
than the Regular Purchase Share limit then in effect. The Company may deliver
multiple Regular Purchase Notices to the Investor in a day as often as every
Business Day, so long as Purchase Shares for all prior Regular Purchases,
Accelerated Purchases, and Additional Accelerated Purchases, as applicable,
including, without limitation, those that have been effected on the same
Business Day as the applicable Purchase Date, have theretofore been received by
the Investor as DWAC Shares in accordance with this Agreement. Notwithstanding
the foregoing, the Company shall not deliver any Regular Purchase Notices during
the PEA Period.

 

-7-



--------------------------------------------------------------------------------

(c) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, beginning on the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”); provided however, that the parties may mutually agree to increase
the Accelerated Purchase Share Amount for any Accelerated Purchase. The Company
may deliver an Accelerated Purchase Notice to the Investor only on a Purchase
Date on which (i) the Company also properly submitted a Regular Purchase Notice
providing for a Regular Purchase of a number of Purchase Shares not less than
the Regular Purchase Share Limit then in effect on such Purchase Date in
accordance with this Agreement (including, without limitation, giving effect to
any automatic increase to the Regular Purchase Share Limit as a result of the
Closing Sale Price of the common Stock exceeding certain thresholds set forth in
Section 2(b) above on such Purchase Date and any other adjustments to the
Regular Purchase Share Limit, in each case pursuant to Section 2(b) above); and
(ii) if all Purchase Shares for all prior Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases, as applicable, including,
without limitation, those that have been effected on the same Business Day as
the applicable Accelerated Purchase Date with respect to which the applicable
Accelerated Purchase relates, have theretofore been received by the Investor as
DWAC Shares in accordance with this Agreement; provided, however, that the
parties may mutually agree to increase the Accelerated Purchase Share Amount
which the Company is permitted to include in such Accelerated Purchase Notice.
Within one (1) Business Day after completion of each Accelerated Purchase Date
for an Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

(d) Additional Accelerated Purchases. Subject to the terms and conditions of
this Agreement, from and after one Business Day following the Commencement Date,
in addition to purchases of Purchase Shares as described in Section 2(b) and
Section 2(c) above, the Company shall also have the right, but not the
obligation, to direct the Investor, by its timely delivery to the Investor of an
Additional Accelerated Purchase Notice on an Additional Accelerated Purchase
Date in accordance with this Agreement, to purchase the applicable Additional
Accelerated Purchase Share Amount at the applicable Additional Accelerated
Purchase Price therefor in accordance with this Agreement (each such purchase,
an “Additional Accelerated Purchase”); provided however, that the parties may
mutually agree to increase the Additional Accelerated Purchase Share Amount for
any Additional Accelerated Purchase. The Company may deliver multiple Additional
Accelerated Purchase Notices to the Investor on an Additional Accelerated
Purchase Date; provided, however, that the Company may deliver an Additional
Accelerated Purchase Notice to the Investor only (i) on a Business Day that is
also the Accelerated Purchase Date for an Accelerated Purchase with respect to
which the Company properly submitted to the Investor an Accelerated Purchase
Notice in accordance with this Agreement on the applicable Purchase Date for a
Regular Purchase of a number of Purchase Shares not less than the Regular
Purchase Share Limit then in effect in accordance with this Agreement
(including, without limitation, giving effect to any automatic increase to the
Regular Purchase Share Limit as a result of the Closing Sale Price of the common
Stock exceeding certain thresholds set forth in Section 2(b) above on such
Purchase Date and any other adjustments to the Regular Purchase Share Limit, in
each case pursuant to Section 2(b) above); and (ii) if all Purchase Shares
subject to all prior Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, in each case have theretofore been received by the Investor as
DWAC Shares in accordance with this Agreement. Within one (1) Business Day after
completion of each Additional Accelerated Purchase Date, the Investor will
provide to the Company a written confirmation of each Additional Accelerated
Purchase on such Additional

 

-8-



--------------------------------------------------------------------------------

Accelerated Purchase Date setting forth the applicable Additional Accelerated
Purchase Share Amount and Additional Accelerated Purchase Price for each such
Additional Accelerated Purchase on such Additional Accelerated Purchase Date
(each, an “Additional Accelerated Purchase Confirmation”). Notwithstanding the
foregoing, the Company shall not deliver any Additional Accelerated Purchase
Notices during the PEA Period.

(e) Compliance with Principal Market Rules. Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 2(f), the Company shall not issue more than 2,362,497 shares (including
the Commitment Shares) of Common Stock (the “Exchange Cap”) under this
Agreement, which equals 19.99% of the Company’s outstanding shares of Common
Stock as of the date hereof, unless stockholder approval is obtained to issue in
excess of the Exchange Cap; provided, however, that the foregoing limitation
shall not apply if at any time the Exchange Cap is reached and at all times
thereafter the average price paid for all shares of Common Stock issued under
this Agreement is equal to or greater than $2.9769 (the “Minimum Price”), a
price equal to the lower of (i) the Nasdaq Official Closing Price immediately
preceding the execution of this Agreement or (ii) the arithmetic average of the
five (5) Nasdaq Official Closing Prices for the Common Stock immediately
preceding the execution of this Agreement, as calculated in accordance with the
rules of the Principal Market (in such circumstance, for purposes of the
Principal Market, the transaction contemplated hereby would not be “below
market” and the Exchange Cap would not apply). Notwithstanding the foregoing,
the Company shall not be required or permitted to issue, and the Investor shall
not be required to purchase, any shares of Common Stock under this Agreement if
such issuance would violate the rules or regulations of the Principal Market.
The Company may, in its sole discretion, determine whether to obtain stockholder
approval to issue more than 19.99% of its outstanding shares of Common Stock
hereunder if such issuance would require stockholder approval under the rules or
regulations of the Principal Market. The Exchange Cap shall be reduced, on a
share-for-share basis, by the number of shares of Common Stock issued or
issuable that may be aggregated with the transactions contemplated by this
Agreement under applicable rules of the Principal Market.

(f) Payment for Purchase Shares. For the Initial Purchase and each Regular
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Initial Purchase or Regular Purchase, as applicable,
as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares, if such Purchase Shares are received by the Investor before
1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the second Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares with respect to any Regular Purchase, Accelerated Purchase or Additional
Accelerated Purchase (as applicable) within two (2) Business Days following the
receipt by the Company of the Purchase Price, Accelerated Purchase Price or
Additional Accelerated Purchase Price, respectively, therefor in compliance with
this Section 2(f), and if on or after such Business Day the Investor purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Investor of such Purchase Shares that the
Investor anticipated receiving from the Company in respect of such Initial
Purchase, Regular Purchase, Accelerated Purchase or Additional Accelerated
Purchase (as applicable), then the Company shall, within two (2) Business Days
after the Investor’s request, either (i) pay cash to the Investor in an amount
equal to the Investor’s total purchase price (including customary brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Cover
Price”), at which point the Company’s obligation to deliver such Purchase Shares
as DWAC Shares shall terminate, or (ii) promptly honor its obligation to deliver
to the Investor such Purchase Shares as DWAC Shares and pay cash to the Investor
in an amount equal to the excess (if any) of

 

-9-



--------------------------------------------------------------------------------

the Cover Price over the total Purchase Amount paid by the Investor pursuant to
this Agreement for all of the Purchase Shares to be purchased by the Investor in
connection with such purchases. The Company shall not issue any fraction of a
share of Common Stock upon the Initial Purchase, any Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up or down to the nearest
whole share. All payments made under this Agreement shall be made in lawful
money of the United States of America or wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement. Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.

(g) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

(h) Excess Share Limitation. If the Company delivers any Purchase Notice for a
Purchase Amount in excess of the limitations contained in Sections 2(b), (c) or
(d), such Purchase Notice shall be void ab initio to the extent of the amount by
which the number of Purchase Shares set forth in such Purchase Notice exceeds
the number of Purchase Shares which the Company is permitted to include in such
Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Purchase
Notice; provided, however, that the Investor shall remain obligated to purchase
the number of Purchase Shares which the Company is permitted to include in such
Purchase Notice.

(i) Adjustments for Shares. All share-related numbers and share price-related
amounts contained in this Section 2, and the Regular Purchase Share Limit, shall
be adjusted to take into account any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction effected
with respect to the Common Stock except as specifically stated herein.

 

  3.

INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

(b) Investment Purpose. The Investor is acquiring the Securities as principal
for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any

 

-10-



--------------------------------------------------------------------------------

part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Securities
in violation of the Securities Act or any applicable state securities law and
has no direct or indirect arrangement or understandings with any other Persons
to distribute or regarding the distribution of such Securities in violation of
the Securities Act or any applicable state securities law (this representation
and warranty not limiting the Investor’s right to sell the Securities at any
time pursuant to the Registration Statement described herein or otherwise in
compliance with applicable federal and state securities laws). The Investor is
acquiring the Securities hereunder in the ordinary course of its business.

(c) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities and is not relying on
any accounting, legal, tax or other advice from the Company or its officers,
employees or representatives. The Investor acknowledges and agrees that the
Company neither makes nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4 hereof.

(e) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(g) Residency. The Investor is a resident of the State of Illinois.

(h) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock, and will not engage in such short sales or hedging
transactions during the term of this Agreement.

 

  4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that, as of the date hereof
and as of the Commencement Date:

 

-11-



--------------------------------------------------------------------------------

(a) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any of its Subsidiaries is in violation or default of
any of the provisions of its respective certificate or articles of formation or
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and, to the Company’s knowledge, no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification. The
Company’s Subsidiaries are set forth on Schedule 4(a) of the Company’s
Disclosure Schedules.

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in
Section 5(e)) the reservation for issuance and the issuance of the Purchase
Shares issuable under this Agreement, have been duly authorized by the Board of
Directors of the Company (the “Board of Directors”) or any committee thereof,
and no further consent or authorization is required by the Company, its Board of
Directors or any committee thereof, or its stockholders (save to the extent
provided in this Agreement), (iii) this Agreement has been, and each other
Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Pricing Committee of the Board of Directors has approved the resolutions (the
“Signing Resolutions”) substantially in the form as set forth as Exhibit B
attached hereto to authorize this Agreement and the transactions contemplated
hereby. The Signing Resolutions are valid, in full force and effect and have not
been modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of the Signing Resolutions as adopted by the
Pricing Committee of the Board of Directors. Except as set forth in this
Agreement, no other approvals or consents of the Board of Directors, any other
authorized committee thereof, and/or stockholders is necessary under applicable
laws and the Company’s Certificate of Incorporation, as amended and as in effect
on the date hereof (the “Certificate of Incorporation”) and/or the Company’s
Bylaws, as amended and as in effect on the date hereof (the “Bylaws”) to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in Schedule 4(c) of the Company’s Disclosure Schedule.
Except as disclosed in the SEC Documents (as defined below) or Schedule 4(c) of
the Company’s Disclosure Schedule, (i) no shares of the Company’s capital stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of

 

-12-



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement and those registration rights for which a
registration statement has been filed and is effective), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished or made available to the
Investor true and correct copies of the Certificate of Incorporation and the
Bylaws, each as in effect and as may be amended on the date hereof, and copies
of any documents containing the material rights of holders of securities
convertible or exercisable for Common Stock to the extent not filed as exhibits
to the Company’s Securities Act filings or Exchange Act periodic reports and are
publicly available through the SEC’s Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”).

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares (including,
without limitation, the Initial Purchase Shares) shall be validly issued, fully
paid and nonassessable and free from all taxes, liens, charges, restrictions,
rights of first refusal and preemptive rights with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. 2,754,000 shares of Common Stock (subject to adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) have been duly authorized and reserved for issuance upon
purchase under this Agreement as Purchase Shares. 66,964 shares of Common Stock
have been duly authorized and reserved for issuance as Commitment Shares (as
defined below in Section 5(e)) in accordance with this Agreement. Upon issuance
in accordance with the terms and conditions of this Agreement, the Commitment
Shares shall be validly issued, fully paid and nonassessable and free from all
taxes, Liens, charges, restrictions, rights of first refusal and preemptive
rights with respect to the issue thereof, with the holders being entitled to all
rights accorded to a holder of Common Stock.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor any Subsidiary is in violation or
default of or under (i) any provision of the Certificate of Incorporation or
Bylaws, any Subsidiary’s respective certificate or articles of incorporation or
bylaws, any certificate of designation, preferences and rights of any
outstanding series of preferred stock or organizational charter, respectively,
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation,

 

-13-



--------------------------------------------------------------------------------

condition, covenant or instrument to which it is a party or bound or to which
its property is subject, or (iii) any judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, which,
in the case of clauses (ii) or (iii), could be reasonably expected to have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws and
the rules and regulations of the Principal Market, the Company is not required
to obtain any consent, Authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or
self-regulatory agency in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth elsewhere in this
Agreement, all consents, Authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence shall be
obtained or effected on or prior to the Commencement Date.

(f) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with each Prospectus,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. To the Company’s
knowledge, As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable. None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as
publicly available through EDGAR or in connection with a confidential treatment
request submitted to the SEC, the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof other
than SEC comment letters relating to the Company’s filings under the Exchange
Act and the Securities Act. There are no “open” SEC comments. To the Company’s
knowledge, the SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
May 26, 2020, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against the Company, the Common Stock or any of the
Company’s

 

-14-



--------------------------------------------------------------------------------

or its Subsidiaries’ officers or directors in their capacities as such, which
could reasonably be expected to have a Material Adverse Effect.

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j) No Aggregated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
aggregated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities as provided in accordance with this Agreement does not
contravene the rules and regulations of the Principal Market.

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted, except as would not reasonably be expected to have
a Material Adverse Effect. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement, except as would not reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries do
not have any knowledge of any infringement by the Company or its Subsidiaries of
any material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

-15-



--------------------------------------------------------------------------------

(m) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, taken as a whole, in each case free and clear of
all liens, encumbrances and defects (“Liens”) and, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
its Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole,
except for such interference which would not reasonably be expected to have a
Material Adverse Effect.

(o) Regulatory Permits. Except as disclosed in the SEC Documents, the Company
and its Subsidiaries possess all material certificates, authorizations and
permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted, except where the failure to possess such certificates,
authorizations, or permits would not reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
foreign, federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject or
otherwise filed timely extensions (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, to
the Company’s knowledge, none of the Company’s stockholders, officers or
directors or any family member or affiliate of any of the foregoing, has either
directly or indirectly an interest in, or is a party to, any transaction that
would be required to be disclosed as a related party transaction pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.

(r) Application of Takeover Protections. Except with respect to the matters set
forth on Schedule 4(r) of the Company’s Disclosure Schedule, the Company and its
Board of Directors have taken or will take prior to the Commencement Date all
necessary action, if any, in order to render inapplicable

 

-16-



--------------------------------------------------------------------------------

any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation or the laws of the state of its
incorporation which is or could become applicable to the Investor as a result of
the transactions contemplated by this Agreement, including, without limitation,
the Company’s issuance of the Securities and the Investor’s ownership of the
Securities.

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information that is not otherwise disclosed in the SEC
Documents. The Company understands and confirms that the Investor will rely on
the foregoing representation in effecting purchases and sales of securities of
the Company. All of the disclosure furnished by or on behalf of the Company to
the Investor regarding the Company, its business and the transactions
contemplated hereby, taken as a whole, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended, and/or the Corruption of Foreign Public Officials Act (Canada).

(u) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(v) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(w) Investment Company. The Company is not required to be registered as, and
immediately after receipt of payment for the Purchase Shares will not be
required to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(x) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Securities have been approved
for listing on the Principal Market. The Company has taken no action designed
to, or likely to have the effect of, delisting the Common Stock from the
Principal Market, nor has the Company received any notice from any Person to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the Principal Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

-17-



--------------------------------------------------------------------------------

(y) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(z) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(aa) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

(bb) Registration Statement. The Company has prepared and filed the Shelf
Registration Statement with the SEC in accordance with the Securities Act. The
Shelf Registration Statement was declared effective by order of the SEC on
November 9, 2017. The Shelf Registration Statement is effective pursuant to the
Securities Act and available for the issuance of the Securities thereunder. No
stop order suspending the effectiveness of the Shelf Registration Statement has
been issued by the SEC, and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act against the Company or related to the offering
of the Securities has been initiated or, to the knowledge of the Company,
threatened by the SEC. The “Plan of Distribution” section of the Prospectus
permits the issuance of the Securities under the terms of this Agreement. At the
time the Shelf Registration Statement and any amendments thereto became
effective, at the date of this Agreement and at each deemed effective date
thereof pursuant to Rule 430B(f)(2) of the Securities Act, the Shelf
Registration Statement and any amendments thereto complied and will comply in
all material respects with the requirements of the Securities Act and did not
and will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Base Prospectus and any Prospectus
Supplement thereto, at the time such Base Prospectus or such Prospectus
Supplement thereto was issued and on the Commencement Date, complied and will
comply in all material respects with the requirements of the Securities Act and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein. The Company meets all of
the requirements for the use of a registration statement on Form S-3 pursuant to
the Securities Act for the offering and sale of the Securities contemplated by
this Agreement in reliance on General Instruction I.B.1. or General Instruction
I.B.6, and the SEC has not notified the Company of any objection to the use of
the form of the Registration Statement pursuant to Rule 401(g)(1) of the
Securities Act. The Company hereby confirms that the issuance of the Securities
to the Investor pursuant to this Agreement would not result in non-compliance
with the Securities Act or any of the General Instructions to Form S-3. The
Registration Statement, as of its effective date, meets the requirements set
forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At the earliest time
after the filing of the Registration Statement that the Company or another
offering participant made a bona fide offer (within the meaning of Rule
164(h)(2) of the Securities Act) relating to any of the Securities, the Company
was, and as of the date of this Agreement the Company is, not an Ineligible
Issuer (as defined in Rule 405 of the Securities Act). The Company has not
distributed any offering material in connection with the offering, issuance and
sale of any of the Securities, other than the Shelf Registration Statement or
any amendment thereto, the Prospectus or any Prospectus Supplement required
pursuant to applicable law or the Transaction Documents. The Company has not
made an offer relating to the Securities that would constitute a “free writing
prospectus” as defined in Rule 405 under the Securities Act.

 

-18-



--------------------------------------------------------------------------------

  5.

COVENANTS.

(a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a Current Report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company further agrees that it shall,
within the time required under Rule 424(b) under the Securities Act, file with
the SEC the Initial Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Shelf Registration Statement in reliance on Rule 430B under the Securities Act,
and disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Shelf Registration Statement and the Prospectus
as of the date of the Initial Prospectus Supplement, including, without
limitation, information required to be disclosed in the section captioned “Plan
of Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Company shall permit the
Investor to review and comment upon the Current Report and the Initial
Prospectus Supplement at least two (2) Business Days prior to their filing with
the SEC, the Company shall give due consideration to all such comments, and the
Company shall not file the Current Report or the Initial Prospectus Supplement
with the SEC in a form to which the Investor reasonably objects. The Investor
shall use its reasonable best efforts to provide any comments upon the Current
Report and the Initial Prospectus Supplement within one (1) Business Day from
the date the Investor receives a substantially complete draft thereof from the
Company. The Investor shall furnish to the Company such information regarding
itself, the Securities held by it and the intended method of distribution
thereof, including any arrangement between the Investor and any other Person
relating to the sale or distribution of the Securities, as shall be reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement, and shall otherwise
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC.

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance and the sale of the Securities to the Investor under this Agreement and
(ii) any subsequent resale of all Commitment Shares and all Purchase Shares by
the Investor, in each case, under applicable securities or “Blue Sky” laws of
the states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor.

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercially reasonable
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all Purchase Shares and Commitment Shares from time to time
issuable hereunder. The Company shall use commercially reasonable efforts to
maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from any Person regarding the continued eligibility of the Common
Stock for listing on the Principal Market; provided, however, that the Company
shall not be required to provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information and the
Company would not be required to publicly disclose such notice in any report or

 

-19-



--------------------------------------------------------------------------------

statement filed with the SEC and under the Exchange Act or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c). The Company shall take all commercially
reasonable action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause the Transfer Agent to
issue 66,964 shares of Common Stock (the “Commitment Shares”) directly to the
Investor in accordance with Section 6 hereto and the Irrevocable Transfer Agent
Instructions. For the avoidance of doubt, all of the Commitment Shares shall be
fully earned as of the date of this Agreement, whether or not the Commencement
shall occur or any Purchase Shares are purchased by the Investor under this
Agreement and irrespective of any termination of this Agreement.

(f) Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business hours.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The receiving party may disclose
Confidential Information to the extent such information is required to be
disclosed by law, regulation or order of a court of competent jurisdiction or
regulatory authority, provided that the receiving party shall promptly notify
the disclosing party when such requirement to disclose arises, and shall
cooperate with the disclosing party so as to enable the disclosing party to:
(i) seek an appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company shall not be obligated
to provide the Investor with any information that constitutes or may reasonably
be considered to constitute material, non-public information pursuant to a
request for information hereunder, and the Company and the Investor agree that
neither the Company nor any other Person acting on its behalf shall provide the
Investor or its agents or counsel with any information that constitutes or may
reasonably be considered to constitute material, non-public information, unless
a simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, if the Investor is
holding any Securities at the time of the disclosure of such material non-public
information, the Investor shall have the right to make a public disclosure, in
the form of a press release, public advertisement or otherwise, of such
material, non-

 

-20-



--------------------------------------------------------------------------------

public information without the prior approval by the Company; provided, that,
the Investor shall have first provided notice to the Company that it believes it
has received information that constitutes material, non-public information; and
the Company shall have at least two (2) Business Days from such notice to either
publicly disclose such material, non-public information or to demonstrate to the
Investor that such information does not constitute material, non-public
information, prior to any such disclosure by the Investor; and the Company shall
have failed to either publicly disclose such material, non-public information or
to demonstrate to the Investor that such information does not constitute
material, non-public information within such time period. In the event that the
Investor elects to make a public disclosure in accordance with the terms hereof,
the Investor shall provide a draft version of such press release, public
advertisement or other disclosure to the Company at least 24 hours prior to any
release and permit the Company to review and comment upon the public disclosure
and give due consideration to any comments provided by the Company. The Investor
shall not have any liability to the Company, any of its Subsidiaries, or any of
their respective directors, officers, employees, stockholders or agents, for any
such disclosure so long as Investor shall have complied with the terms hereof.
The Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(i) Use of Proceeds. The Company will use the net proceeds from the offering for
any corporate purpose at the sole discretion of the Company.

(j) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Securities to the Investor in accordance with the terms
of the Transaction Documents.

(k) Aggregation. From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to the Investor to be aggregated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless stockholder approval is obtained before the
closing of such subsequent transaction in accordance with the rules of such
Principal Market.

(l) Limitation on Financings. Until the earlier of (i) twenty-four (24) months
from the date hereof or (ii) the earlier of (A) six (6) months following the
termination of this Agreement as provided in Section 11 or (B) the date on which
the Investor shall have sold all of the Securities acquired by the Investor
hereunder, the Company and its Subsidiaries shall be prohibited from effecting
or entering into an agreement to effect any issuance by the Company or any of
its Subsidiaries of Common Stock or Common Stock Equivalents (or a combination
of units thereof) involving a Variable Rate Transaction, other than in
connection with an Exempt Issuance (as defined below). The Investor shall be
entitled to seek injunctive

 

-21-



--------------------------------------------------------------------------------

relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Variable Rate Transaction” means a transaction in which the Company
(i) issues or sells any equity or debt securities that are convertible into,
exchangeable or exercisable for, or include the right to receive additional
shares of Common Stock or Common Stock Equivalents either (A) at a conversion
price, exercise price, exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the Common Stock at any time
after the initial issuance of such equity or debt securities (including, without
limitation, pursuant to any “cashless exercise” provision), or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such equity or debt security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions, but not including any standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction), (ii) issues or sells any equity or debt
securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction), or (B) that is subject to or contains any put, call, redemption,
buy-back, price-reset or other similar provision or mechanism (including,
without limitation, a “Black-Scholes” put or call right) that provides for the
issuance of additional equity securities of the Company or the payment of cash
by the Company, or (iii) enters into any agreement, including, but not limited
to, an “equity line”, “at-the-market offering” that is not an Exempt Issuance or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock, options, restricted stock units or other equity incentive
awards to employees, officers, directors, consultants or vendors of the Company
pursuant to any equity incentive plan duly adopted for such purpose, by the
Board of Directors or a majority of the members of a committee of directors
established for such purpose, (b) any Securities issued to the Investor pursuant
to this Agreement, (c) shares of Common Stock, Common Stock Equivalents or other
securities issued to the Investor pursuant to any other existing or future
contract, agreement or arrangement between the Company and the Investor,
(d) shares of Common Stock, Common Stock Equivalents or other securities upon
the exercise, exchange or conversion of any shares of Common Stock, Common Stock
Equivalents or other securities held by the Investor at any time, (e) any
securities issued upon the exercise or exchange of or conversion of any Common
Stock Equivalents issued and outstanding on the Execution Date, provided that
such securities or Common Stock Equivalents referred to in this clause (e) have
not been amended since the Execution Date to increase the number of such
securities or Common Stock underlying such securities or to decrease the
exercise price, exchange price or conversion price of such securities,
(f) Common Stock Equivalents that are convertible into, exchangeable or
exercisable for, or include the right to receive shares of Common Stock at a
conversion price, exercise price, exchange rate or other price (which may be
below the then current market price of the Common Stock) that is fixed at the
time of initial issuance of such Common Stock Equivalents (subject only to
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction), which fixed conversion price, exercise price, exchange rate or
other price shall not at any time after the initial issuance of such Common
Stock Equivalent be based upon or varying with the trading prices of or
quotations for the Common Stock or subject to being reset at some future date,
(g) securities issued pursuant to acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions approved by the Board of
Directors or a majority of the members of a committee of directors established
for such purpose, which acquisitions, divestitures, licenses, partnerships,
collaborations or strategic transactions can have a Variable Rate Transaction
component, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an

 

-22-



--------------------------------------------------------------------------------

operating company or an asset in a business synergistic with the business of the
Company and shall provide to the Company additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (h) Common Stock issued
pursuant to an “at-the-market offering” by the Company exclusively through a
registered broker-dealer acting as agent of the Company pursuant to a written
agreement between the Company and such registered broker-dealer or
(i) securities (such as warrants) or Common Stock issued in connection with
future financings or offerings of the Company, such as but not limited to,
registered direct offerings, rights offerings, and confidentially marketed
public offerings; provided such transactions do not involve a Variable Rate
Transaction.

 

  6.

TRANSFER AGENT INSTRUCTIONS.

On the date of filing of the Initial Prospectus Supplement, the Company shall
issue to the Transfer Agent (and any subsequent transfer agent) irrevocable
instructions, in the form substantially similar to those provided by Investor to
the Company and used by the Investor in substantially similar transactions, and
in any case reasonably agreed to by the Company and Investor, to issue the
Purchase Shares and the Commitment Shares in accordance with the terms of this
Agreement (the “Irrevocable Transfer Agent Instructions”). All Securities to be
issued to or for the benefit of the Investor pursuant to this Agreement shall be
issued as DWAC Shares. The Company warrants to the Investor that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 6 will be given by the Company to the Transfer Agent with respect to the
Securities, and the Securities shall otherwise be freely transferable on the
books and records of the Company; provided however that if the Initial
Prospectus Supplement shall not have been filed by January 20, 2021, upon the
request of the Investor, the Company shall issue instructions to the Transfer
Agent to issue the Commitment Shares to the Investor.

 

  7.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

The right of the Company hereunder to commence sales of Purchase Shares is
subject to the satisfaction, or, where legally permissible, the waiver of each
of the following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b) The representations and warranties of the Investor set forth in Section 3 of
this Agreement shall be true and correct in all material respects as of the date
hereof and as of the Commencement Date as though made at that time; and

(c) No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC.

 

  8.

CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction, or, where legally permissible, of each of the
following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

-23-



--------------------------------------------------------------------------------

(b) The Company shall have issued or caused to be issued to the Investor a
number of shares of Common Stock equal to the number of Commitment Shares as
DWAC Shares, in each case in accordance with Section 6;

(c) The Common Stock shall be listed on the Principal Market and all Securities
to be issued by the Company to the Investor pursuant to this Agreement shall
have been approved for listing or quotation on the Principal Market, in
accordance with the applicable rules and regulations of such Principal Market,
subject only to official notice of issuance;

(d) The Investor shall have received the opinion and negative assurances letter
of the Company’s legal counsel dated as of the Commencement Date substantially
in the forms agreed prior to the date of this Agreement by the Company’s legal
counsel and the Investor’s legal counsel;

(e) The representations and warranties of the Company set forth in Section 4 of
this Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 4 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date hereof and as of the Commencement Date as though made at that time (except
for representations and warranties that speak as of a specific date, which shall
be true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date. The Investor shall have received a
certificate, executed by the CEO, President or CFO of the Company, dated as of
the Commencement Date, to the foregoing effect in the form attached hereto as
Exhibit A;

(f) The Board of Directors of the Company or any committee thereof shall have
adopted resolutions in substantially the form attached hereto as Exhibit B which
shall be in full force and effect without any amendment or supplement thereto as
of the Commencement Date;

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 2,754,000 shares of Common Stock;

(h) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Transfer Agent (or any successor
transfer agent);

(i) The Company shall have delivered to the Investor (i) a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware, and (ii) a
certificate or its equivalent evidencing the good standing of the Company as a
foreign corporation in the State of California, issued by the Secretary of State
of the State of California, in each case, as of a date within ten (10) Business
Days of the Commencement Date;

(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(k) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

(l) The Shelf Registration Statement or a New Registration Statement shall
continue to be effective and no stop order with respect to the Shelf
Registration Statement or New Registration Statement,

 

-24-



--------------------------------------------------------------------------------

as applicable, shall be pending or threatened by the SEC. The Company shall have
a maximum dollar amount certain of Common Stock registered under the Shelf
Registration Statement or New Registration Statement, as applicable, which is
sufficient to issue to the Investor not less than (i) the full Available Amount
worth of Purchase Shares plus (ii) all of the Commitment Shares, subject, in
each case to the requirements for the use of a registration statement on Form
S-3 pursuant to the Securities Act in reliance on General Instruction I.B.1. or
General Instruction I.B.6. The Current Report and the Initial Prospectus
Supplement each shall have been filed with the SEC, as required pursuant to
Section 5(a), and copies of the Prospectus shall have been delivered to the
Investor in accordance with the terms of the Registration Rights Agreement. The
Prospectus shall be current and available for issuances and sales of all of the
Securities by the Company to the Investor. Any other Prospectus Supplements
required to have been filed by the Company with the SEC under the Securities Act
at or prior to the Commencement Date shall have been filed with the SEC within
the applicable time periods prescribed for such filings under the Securities
Act. All reports, schedules, registrations, forms, statements, information and
other documents required to have been filed by the Company with the SEC at or
prior to the Commencement Date pursuant to the reporting requirements of the
Exchange Act shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Exchange Act;

(m) No Event of Default has occurred, and no event which, after notice and/or
lapse of time, would reasonably be expected to become an Event of Default has
occurred;

(n) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(o) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal, state
or local or foreign court or governmental authority of competent jurisdiction
which prohibits the consummation of or which would materially modify or delay
any of the transactions contemplated by the Transaction Documents; and

(p) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

  9.

INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Purchase Shares hereunder and in addition to all of
the Company’s other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the

 

-25-



--------------------------------------------------------------------------------

transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, liabilities, and damages, and reasonable fees and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document executed and delivered by the Company as contemplated hereby or
thereby, (b) any breach of any covenant, agreement or obligation of the Company
contained in the Transaction Documents or any other certificate, instrument or
document executed and delivered by the Company as contemplated hereby or
thereby, or (c) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document executed and delivered by the Company as
contemplated hereby or thereby, other than, in the case of clause (c), with
respect to Indemnified Liabilities which directly and primarily result from the
fraud, gross negligence or willful misconduct of an Indemnitee. The indemnity in
this Section 9 shall not apply to amounts paid in settlement of any claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Payment under this indemnification shall be made within thirty
(30) days from the date Investor makes written request for it. A certificate
containing reasonable detail as to the amount of such indemnification submitted
to the Company by the Indemnitee shall be conclusive evidence, absent manifest
error, of the amount due from the Company to the Indemnitee; provided, that the
Indemnitee shall undertake to repay any amounts paid to it hereunder if it is
ultimately determined, by a final and non-appealable order of a court of
competent jurisdiction, that the Indemnitee is not entitled to be indemnified
against such Indemnified Liabilities by the Company pursuant to this Agreement.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

  10.

EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of a Registration Statement registering the sale or resale
of the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for sale
or resale of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and any, and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period,
but excluding a lapse or unavailability where (i) the Company terminates a
Registration Statement

 

-26-



--------------------------------------------------------------------------------

after the Investor has confirmed in writing that all of the Securities covered
thereby have been resold or (ii) the Company supersedes one Registration
Statement with a New Registration Statement or another Registration Statement,
including (without limitation) by terminating a prior Registration Statement
when it is effectively replaced with a New Registration Statement or other
Registration Statement covering Securities (provided in the case of this clause
(ii) that all of the Securities covered by the superseded (or terminated)
Registration Statement that have not theretofore been resold are included in the
superseding (or new) Registration Statement);

(b) the suspension of the Common Stock from trading on the Principal Market for
a period of at least one (1) Business Day, provided that the Company may not
direct the Investor to purchase any shares of Common Stock during any such
suspension;

(c) the delisting of the Common Stock from The NASDAQ Global Market provided,
however, that the Common Stock is not immediately thereafter trading on The
NASDAQ Capital Market, The NASDAQ Global Select Market, The NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE American, the NYSE Arca, the OTC
Bulletin Board, or the OTCQB or the OTCQX operated by the OTC Markets Group,
Inc. (or any nationally recognized successor to any of the foregoing);

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date,
Accelerated Purchase Date or Additional Accelerated Purchase Date (as
applicable) on which the Investor is entitled to receive such Purchase Shares;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

(h) (h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

(i) (i) if at any time after the Commencement Date, the Exchange Cap is reached
(to the extent the Exchange Cap is applicable pursuant to Section 2(e) hereof);
or

(j) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares.

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Purchase Notice.

 

-27-



--------------------------------------------------------------------------------

  11.

TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b) In the event that the Commencement shall not have occurred on or before
September 30, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(b) or Section 8(e), as applicable, could not then be satisfied

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to any pending Initial Purchase, Regular Purchases, Accelerated
Purchases, or Additional Purchases, and the Company and the Investor shall
complete their respective obligations with respect to any pending Initial
Purchase, Regular Purchases, Accelerated Purchases and Additional Purchases
under this Agreement and (B) the Registration Rights Agreement, which shall
survive any such termination, or (ii) be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents.

 

-28-



--------------------------------------------------------------------------------

  12.

MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Illinois, County of Cook,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. Each of the
Company and the Investor acknowledges and agrees that is has not relied on, in
any manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon

 

-29-



--------------------------------------------------------------------------------

receipt when delivered personally; (ii) upon receipt when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one Business Day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

If to the Company:

 

Histogen Inc.

10655 Sorrento Valley Road, Suite 200

San Diego, CA 92121

Telephone:     858-526-3100

E-mail:           

Attention:       Susan A. Knudson

With a copy to (which shall not constitute notice or service of process):

 

DLA Piper LLP (US)

4365 Executive Drive, Suite 100

San Diego, CA 92130

Telephone:     858-677-1414

Facsimile:      858-638-5014

E-mail:           larry.nishnick@us.dlapiper.com

Attention:       Larry W. Nishnick

If to the Investor:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:     312-822-9300

Facsimile:      312-822-9301

E-mail:           jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:      Josh Scheinfeld/Jonathan Cope

With a copy to (which shall not constitute notice or service of process):

 

K&L Gates LLP

200 S. Biscayne Blvd., Suite 3900

Miami, FL 33131

Telephone:     (305) 539-3306

Facsimile:      (305) 358-7095

E-mail:           clayton.parker@klgates.com

Attention:       Clayton E. Parker, Esq.

If to the Transfer Agent:

American Stock Transfer & Trust Company, LLC

 

6201 15th Avenue

Brooklyn, NY 11219

Telephone:     (718) 921-8544

Attention:       Ted Wiener

or at such other address, email address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such

 

-30-



--------------------------------------------------------------------------------

notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, or
(C) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure, except at least 24 hours prior to any release, filing or use by the
Company thereof. The Company agrees and acknowledges that its failure to fully
comply with this provision constitutes a Material Adverse Effect.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by

 

-31-



--------------------------------------------------------------------------------

the Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

(o) Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement (i) may be amended other than by a written instrument signed by both
parties hereto and (ii) may be waived other than in a written instrument signed
by the party against whom enforcement of such waiver is sought. No failure or
delay in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

* * * * *

 

-32-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

THE COMPANY: HISTOGEN INC. By:   /s/ Richard W. Pascoe Name:   Richard W. Pascoe
Title:   Chief Executive Officer INVESTOR: LINCOLN PARK CAPITAL FUND, LLC BY:
LINCOLN PARK CAPITAL, LLC BY Rockledge Capital Corporation By:   /s/ Joshua
Scheinfeld Name:   Joshua Scheinfeld Title:   President

 

-33-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A

  

Form of Officer’s Certificate

Exhibit B

  

Form of Resolutions of the Pricing Committee of the Board of Directors of the
Company

Exhibit C

  

Form of Secretary’s Certificate